Case 2:18-cv-00617-RGK-GJS Document 100 Filed 04/03/19 Page 1 of 2 Page ID #:2385



    1 John F. Cove, Jr. (SBN 212213)
      Emily V. Griffen (SBN 209162)
    2 SHEARMAN & STERLING LLP
                            th
    3 535 Mission Street, 25 Floor
      San Francisco, CA 94105
    4 Telephone: +1.415.616.1100
      Facsimile: +1.415.616.1199
    5 Email: john.cove@shearman.com
      Email: emily.griffen@shearman.com
    6
    7 Jerome S. Fortinsky (admitted pro hac vice)
      SHEARMAN & STERLING LLP
    8 599 Lexington Avenue
      New York, NY 10022-6069
    9 Telephone: +1.212.848.4000
   10 Facsimile: +1.212.848.7179
      Email: jfortinsky@shearman.com
   11
      Counsel for Defendant Mizuho Bank, Ltd.
   12
   13                      UNITED STATES DISTRICT COURT

   14                    CENTRAL DISTRICT OF CALIFORNIA

   15                            LOS ANGELES DIVISION

   16 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS

   17                   Plaintiff,             [PROPOSED] ORDER GRANTING
                                               DEFENDANT MIZUHO BANK
   18              v.                          LTD.’S APPLICATION TO SEAL
                                               CERTAIN INFORMATION IN
   19 MIZUHO BANK, LTD. and MARK
      KARPELES,
                                               PLAINTIFF’S EXHIBITS
                                               PURSUANT TO LOCAL RULE
   20                                          79-5.2.2
                   Defendants.
   21                                          Date:      April 15, 2019
                                               Time:      9:00 a.m.
   22                                          Courtroom: Courtroom 850
                                               Judge:     Hon. R. Gary Klausner
   23
   24
   25
   26
   27
   28
        ORDER GRANTING MIZUHO’S         CASE NO. 2:18-CV-00617-RGK-GJS
        APPLICATION TO SEAL CERTAIN INFORMATION
Case 2:18-cv-00617-RGK-GJS Document 100 Filed 04/03/19 Page 2 of 2 Page ID #:2386



    1         The Court has considered Defendant Mizuho Bank Ltd.’s (“Mizuho’s”)
    2 Application to Seal Certain Information in Plaintiff’s Exhibits Pursuant to Local
    3 Rule 79-5.2.2 (the “Application”), the Declaration of John F. Cove, Jr. in support
    4 thereof, and good cause appearing:
    5         IT IS HEREBY ORDERED THAT:
    6         1.    The Application is granted.
    7         2.    The following Exhibits to the Declaration of J. Aaron Lawson in
    8 Support of Motion for Class Certification (the “Lawson Decl.”) shall be filed under
    9 seal pursuant to Local Rule 79-5.2.2 in part as described below:
   10
                      Document                Redacted or Sealed in Entirety
   11              Lawson Decl., Ex. 3                  Redacted
   12              Lawson Decl., Ex. 4                   Redacted
   13
                   Lawson Decl., Ex. 6                   Redacted
   14
                   Lawson Decl., Ex. 7                   Redacted
   15
                   Lawson Decl., Ex. 8                   Redacted
   16
                   Lawson Decl., Ex. 10                  Redacted
   17
                   Lawson Decl., Ex. 11                  Redacted
   18
                   Lawson Decl., Ex. 12                  Redacted
   19
                   Lawson Decl., Ex. 13                  Redacted
   20
                   Lawson Decl., Ex. 14                  Redacted
   21
                   Lawson Decl., Ex. 17                  Redacted
   22
                   Lawson Decl., Ex. 18                  Redacted
   23
   24
        Dated: April 03, 2019             ___________________________
   25                                     The Honorable R. Gary Klausner
                                          UNITED STATES DISTRICT COURT JUDGE
   26
   27
   28
        ORDER GRANTING MIZUHO’S         CASE NO. 2:18-CV-00617-RGK-GJS
        APPLICATION TO SEAL CERTAIN INFORMATION
